Citation Nr: 1639896	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for a groin injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Jamie Grant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served in the Army Reserve and was on active duty from February 1957 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2014, the Veteran testified via video-conference before the undersigned Veteran's Law Judge (VLJ).  

This case was previously before the Board in July 2014 and October 2014 at which time the Board remanded the claim for additional development.  

The issue of entitlement to service connection for a spinal injury was previously on appeal.  However, in a January 2015 rating decision, the Appeals Management Center granted service connection for intervertebral disc syndrome and degenerative disc disease of the lumbar spine.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that the Veteran did not submit a substantive appeal regarding his claim to reopen a service connection claim for a groin injury.  However, since the Veteran was provided a Supplemental Statement of the Case in January 2015, rather than a Statement of the Case, and the Appeals Management Center continued to process this claim as if on appeal, the Board will review the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe than an appeal was perfected).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  A rating decision issued in September 1978 denied service connection for groin rupture.  The Veteran was notified of the adverse determination in October 1978.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  The evidence submitted since the September 1978 rating decision fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a groin injury.  


CONCLUSIONS OF LAW

1.  The September 1978 rating decision that denied the Veteran's claim of service connection for groin rupture is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a groin injury is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contended that he injured his groin when a trailer fell on him in service in 1957.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim for service connection for a groin rupture was denied in a September 1978 rating decision because the RO determined a groin rupture was not shown by the evidence of record.  The September 1978 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since the RO's denial of this service connection claim in September 1978, new evidence has been associated with the claims file, including private treatment records showing groin pain and tenderness, a private treating physician's opinion that the Veteran's groin pain is likely related to service, and a December 2014 VA examination of the male reproductive system.  

Although the private treatment records, positive nexus opinion, and December 2014 VA examination provide new evidence, this new evidence is not material to the Veteran's claim for service connection for a groin injury because it does not relate to an unestablished fact necessary to substantiate the claim.  The private treatment records show groin tenderness and pain in 2010 and 2011, possibly related to the Veteran's low back condition.  The December 2014 VA examiner determined the Veteran had no diagnosis of a condition of the male reproductive system.  The examiner noted that the Veteran stated in 1957 that an ammunition trailer fell on him and hurt his back and his scrotum swelled up, however there were no complains with his groin, but instead his scrotum.  The examiner further noted that the Veteran had no residuals or complaints with his scrotum.  

Pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although post-service private treatment records showed complaints of groin tenderness and pain and there is a private opinion stating the pain is likely related to the Veteran's service, a groin condition has not been diagnosed.

Accordingly, the newly submitted evidence is not new and material and the Veteran's appeal of this issue is denied.


ORDER

The claim of service connection for a groin injury is not reopened; the appeal is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


